Per Curiam.
The objections taken to the justice~s return are uutenah1e~ The declaration was not in writing; but from the statement of the plaintiff's demand, it appeared to be founded on an unsettled book account, and upon certain notes which the deiendant had received to collect. Although the nominal amount of the notes was beyond the justice’s jurisdiction, yet the plaintiff claimed only 25 dollars; and he might relinquish all beyond that sum, which he must be presumed to have done, by demanding only 25 dollars. The adjournment by the justice for one day was legal, under the first section of the act. The defendant did not require a longer adjournment, or bring himself within the 2d section of the act. The justice does not profess to return all the evidence. The court cannot, therefore, upon the merits, determine whether or not justice has been done. If any thing, not appearing on the return, took place upon the trial, of which the plaintiff in error complains, he should have procured a more complete return.
Judgment affirmed.